               Case 1:18-cr-00540-CM Document 81 Filed 04/01/21 Page 1 of 4
                                                                        ~-rr=====:;:====::i
                                                                        ...-    USDCSDNY
                                                                                DOCUMENT
U ITED STATES DISTRlCT COURT                                                    ELECTRONICALLY FILED
SOUTI IER DISTRICT OF EW YORK                                                   DOC#:             I


                                                                                 DATE FILED: lf/ f1-t
U !TED STATES OF AMERI CA                                     Rrop-os•~--El-j1 r'=b=====~~~~=:::!J
                                                              Order of Restitution
                                                                                                      I



                 V.


VIA       EY CAPELLA                                          Docket    o. S l 18 Cr. 540 (CM)


         Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of      ew York, Timothy V. Capozzi, Assistant

United States Attorney, of counsel; the presentence report: the Defendant's conviction on Count

One of the above Indictment; and all other proceedings in this case. it is hereby ORDERED that:


          I.     Amount of Restitution

         Vianney Capellan. the Defendant, shall pay restitution in the total amount of $2.392.198.

pursuant to I 8 U. S.C. §§ 3663 and 3663A (MVRA), to the victims of the offense charged in Count

One. The names. addresses, and specific amounts owed to each victim are set forth in the Schedule

of Victims, attached hereto as Schedule A. Upon advice by the United States Attorney's Office of

a change of address of a victim, the Clerk of the Court is authorized to send payments to the new

address without further order of this Court.

                 A.     Joint and Several Liability

         Restitution is joint and several with the following defendants in the following cases:

         Robert Guiliano, 18 Cr. 548 (PKC)

         Rodin Diaz, 18 Cr. 540 (CM)

                 B.     Apportionment Among Victims

         Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims.


2020.01 .09
             Case 1:18-cr-00540-CM Document 81 Filed 04/01/21 Page 2 of 4



attached hereto as Schedule A, on a pro rata basis. whereby each payment shall be distributed

proportionally to each victim based upon the amount of'loss fo r each victim. as set forth more fully

in Schedule A.

       2.        Schedule of Payments

        Pursuant to 18 U.S.C. § 3664({)(2), in consideration of the financial resources and other

assets of the Defendant. including whether any of these assets arc jointly controlled; projected

earnings and other income of the Defendant: and any financial obligations of the Defendant:

including obligations to dependents. the Defendant shall pay restitution in the manner and

according to the schedule that follows:

        In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)( I) and (2).    While serving any term of imprisonment, the Defendant shall make

installment payments toward her restitution obligation. and may do so through the Bureau of

Prisons· (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy. the BOP

may establish a payment plan by eval uating the Defendant's six-month deposit history and

subtracting an amount determined by the BOP to be used to maintain contact "'ith family and

friends. The remaining balance may be used to determine a repayment schedule. BOP staff shall

help the Defendant develop a financial plan and shall monitor the inmate's progress in meeting her

restitution obligation. Any unpaid amount remaining upon release from prison will be paid as

                                          t
specified by the Court: I IV f-1'<>~~ ( l l\,,~~uM{.. ..\.A~ 1' t I~%O~K,Jl(...,,t ~ Cf ro<, ~
       f-Ao•v~ly t'w loME.. (bv t" "'0 14 ,.., -th~ \foe ,_ ~hv~) .
        If the Defendant defaults on the payment schedule set forth above. the Government may

pursue other remedies to enforce the judgment.

        3.       Payment Instructions

        The Defendant shall make restitution payments by certi ficd check. bank check. money

order. wire transfer. credit card or cash. Checks and money orders shall be made payable to the

                                                  2
               Case 1:18-cr-00540-CM Document 81 Filed 04/01/21 Page 3 of 4



·· D Y Clerk of the Court'· and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street.    ew York. New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write her name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk's Office. Any cash payments shall be

hand delivered to the Clerk·s Office using exact change. and shall not be mailed. For payments

by ""ire. the Defendant shall contact the Clerk·s Office for wiring instructions.

          4.     Additional Provisions

          The Defendant shall notify. within 30 days, the Clerk of Court. the United States Probation

Office (during any period of probation or supervised release). and the United States Attorney's

Office. 86 Chambers Street. 3rd Floor.         ew York.     ew York 10007 (Attn: Financial Litigation

Unit) of ( 1) any change of the Defendant"s name. residence. or mailing address or (2) any material

change in the Defcndant"s financial resources that affects the Defendant's ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses. or the Government otherwise

learns of. additional assets not known to the Government at the time of the execution of thi s order.

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

          5.      Restitution Liability

          The Defendant"s liability to pay restitution shal l term inate on the date that is the later of"20

) cars from the entry of judgment or 20 years after the Defendant's release from imprisonment. as

provided in 18 U.S.C. § 3613(6). Subject to the time limitations in the preceding sentence. in the

event of the death of the Defendant. the Defendant's estate wi ll be held responsible for any unpaid

balance orthe restitution amount, and any lien filed pursuant to 18 lJ.S.C. § 361 J(c) shall continue

until the estate receives a written release of that liability.



                                                      3
             Case 1:18-cr-00540-CM Document 81 Filed 04/01/21 Page 4 of 4



       6.        Scaling

       Consistent with 18 U.S.C. §§377l(a)(8) & 3664(d)(4) and Federal Ruic of Criminal

Procedure 49.1. to protect the privacy interests of victims. the chedule of Victims, attached hereto

a Schedule A. shall be filed under seal. except that copies may be retained and used or disclosed

by the Government, the Clerk's Office. and the Probation Department, as need be to effect and

enforce this Order. wi thout further order of this Court.
            /'




         ml;L U            -          - - --
        110 0RABLE COLLE!·: MCMAI 10
        Cl IIEF U1 !TED STATES DISTRICT JUDG I:




                                                   4
